Case 4:20-cv-10060-JLK Document 8 Entered on FLSD Docket 10/14/2020 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-10060-CV-KING
                                     MAGISTRATE JUDGE REID
 ERIC LEE KINCAID,

           Plaintiff,
 v.

 MONROE COUNTY DETENTION
 CENTER, et al.,

       Defendants.
 _____________________________/

                REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE

                                              I. Introduction

           This matter is before the Court on Plaintiff’s pro se Complaint filed pursuant to 42 U.S.C.

 § 1983. [ECF No. 1]. This cause has been referred to the Undersigned for Report and

 Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and S.D. Fla. Admin. Order 2019-2. [ECF

 No. 2].

           Plaintiff, Eric Kincaid, is a pretrial detainee at Monroe County Detention Center and is

 proceeding in forma pauperis in this matter. Accordingly, his Complaint must be screened

 pursuant to 28 U.S.C. §§ 1915(e)(2)(b) and 1915A before it may proceed further. See Thompson

 v. Hicks, 213 F. App’x 939, 942 (11th Cir. 2007), cert. denied, 552 U.S. 994 (2007).

           In the Complaint, Plaintiff alleges that his constitutional rights were violated by an

 unnamed individual because the amount of food provided to him is insufficient. [ECF No. 1 at 2].

                                              II. Facts Alleged

           Plaintiff’s sole claim is that the food provided at the Monroe Detention Center is inadequate

 to meet his daily subsistence requirements. [Id.]. The food amount is “poorley [sic] put on the
Case 4:20-cv-10060-JLK Document 8 Entered on FLSD Docket 10/14/2020 Page 2 of 6




 trays.” [Id.]. He claims that he only gets one or two spoons of meat and ten or eleven carrots and

 apples and sometimes gets no rice or noodles. [Id.]. The “BGI soft” tray does not have enough to

 support Plaintiff’s calorie intake. [Id.].

                                               III. Discussion

     A. Standard for Evaluation of Claim

         To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must show that he was

 deprived of a federal right by a person acting under color of state law. See Griffin v. City of Opa

 Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). Under both 28 U.S.C. § 1915(e)(2)(B)(ii) and 28

 U.S.C. § 1915A, a complaint must be dismissed if the court determines that the complaint fails to

 state a claim upon which relief can be granted. See Wright v. Miranda, 740 F. App’x 692, 694

 (11th Cir. 2018). When reviewing the complaint, the court takes the allegations made as true. See

 Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003).

         The same standards govern dismissal under Fed. R. Civ. P. 12(b)(6) and under §

 1915(e)(2)(B)(ii). See Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). Thus, the court

 may dismiss a complaint that fails “to state a claim for relief that is plausible on its face.” Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 570 (2007).

         In order to “avoid dismissal for failure to state a claim, a complaint must contain factual

 allegations that, when accepted as true, allow the court to draw the reasonable inference that the

 defendant is liable for the alleged misconduct.’ Wright, 740 F. App’x at 694 (citing Waldman v.

 Conway, 871 F.3d 1283, 1289 (11th Cir. 2017) (per curiam)). “Threadbare recitals of the elements

 of a cause of action, supported by mere conclusory statements do not suffice.” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (citing Twombly, at 550 U.S. at 555.). Under § 1915(e)(2)(B)(ii), courts




                                                    2
Case 4:20-cv-10060-JLK Document 8 Entered on FLSD Docket 10/14/2020 Page 3 of 6




 must dismiss as frivolous claims that are “based on indisputably meritless legal theory” or “whose

 factual contentions are clearly baseless.” Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001).

    B. Claim of Inadequate Food

        Although “[t]he Constitution does not mandate comfortable prisons,” humane conditions

 of confinement include “adequate food, clothing, shelter, and medical care.” Farmer v. Brennan,

 511 U.S. 825, 832 (1994). The Due Process Clause requires states to provide pretrial detainees

 with some minimal level of necessities associated with detention (e.g. food, living space, and

 medical care). See Hamm v. DeKalb Cnty., 774 F. 2d 1567, 1573 (11th Cir. 1985). The Eleventh

 Circuit has explained, however, that “the level at which states provide pretrial detainees with basic

 necessities—in addition to being ‘reasonably related to a legitimate governmental objective’—

 must meet the standards applied under the eighth amendment prohibition on cruel and

 unusual punishment[.]” Id.

        The constitutional guarantee against cruel and unusual punishment prohibits punishments

 that “shock the conscience, involve unnecessary and wanton infliction of pain, offend evolving

 notions of decency or are grossly disproportionate to the offense for which they are imposed.”

 Hamm, 774 F.2d at 1571 (citations omitted); see also Rhodes v. Chapman, 452 U.S. 337, 347

 (1981) (explaining conditions of penal confinement “must not involve the wanton and unnecessary

 infliction of pain, nor may they be grossly disproportionate to the severity of the crime warranting

 imprisonment”). Whether conditions of confinement are cruel and unusual are measured “‘from

 the evolving standards of decency that mark the progress of a maturing society.’” Rhodes, 452

 U.S. at 346 (quoting Trop v. Dulles, 356 U.S. 86, 101 (1958)).

        Put broadly, a plaintiff raising a claim of cruel and unusual punishment under Section 1983

 must establish: (1) a condition of confinement that inflicted unnecessary pain or suffering; (2) a


                                                  3
Case 4:20-cv-10060-JLK Document 8 Entered on FLSD Docket 10/14/2020 Page 4 of 6




 defendant’s deliberate indifference to that condition; and (3) causation. See LaMarca v. Turner,

 995 F. 2d 1526, 1535 (11th Cir. 1993) (citations omitted). With respect to the conditions of

 confinement element, the Constitution does not “purport to regulate the general conditions and

 quality of life in the county’s jails.” Hamm, 774 F.2d at 1573. With regard to the diet of those in

 confinement, the Constitution only requires that prisoners be provided “reasonably adequate food.”

 Id. at 1575 (quoting Jones v. Diamond, 636 F. 2d 1364, 1378 (5th Cir. 1981)). “Reasonably

 adequate food” consists of “a well-balanced meal, containing sufficient nutritional value to

 preserve health.” Id.

        As to the second element of deliberate indifference, it typically involves a two-prong

 assessment. First, there must have been, objectively, a “sufficiently serious” deprivation. Hudson

 v. McMillian, 503 U.S. 1, 8 (1992); see also Farmer, 511 U.S. at 834. Second, there must have

 been, subjectively, on the part of the named defendant, a state of mind which constituted deliberate

 indifference. For the first prong, the challenged condition must be “extreme,” Hudson, 503 U.S. at

 9, and the inmate must show that he “is incarcerated under conditions posing a substantial risk of

 serious harm,” Farmer, 511 U.S. at 834 (citing Helling v. McKinney, 509 U.S. 25, 35 (1993)). For

 the second prong, the inmate must show that the defendant knew of and disregarded an excessive

 risk to inmate health or safety, which requires that the official must both have been aware of facts

 from which the inference could be drawn that a substantial risk of serious harm existed, and that

 the official must have drawn the inference. Farmer, 511 U.S. at 837.

        These principles are consistent with the axiom that the Constitution is simply not

 implicated by a negligent act of an official causing unintended loss of or injury to life, liberty or

 property. Daniels v. Williams, 474 U.S. 327, 328 (1986). Thus, to be cruel or unusual, an official’s




                                                  4
Case 4:20-cv-10060-JLK Document 8 Entered on FLSD Docket 10/14/2020 Page 5 of 6




 conduct must “involve more than ordinary lack of due care for the prisoner’s interests and safety[,]

 as only “obduracy and wantonness” will do. Whitley v. Albers, 475 U.S. 312, 318 (1986).

        Finally, as to the element of causation, it is typically satisfied by showing a link between

 the constitutional violation and the injury endured. See Goebert v. Lee Cnty., 510 F. 3d 1312, 1327

 (11th Cir. 2007). In other words, the unconstitutional act must be a proximate cause of the injuries.

 See LaMarca, 995 F. 2d at 1538-39.

        Here Plaintiff’s minimal allegations are insufficient to state a constitutional claim for relief.

 He alleges in a conclusory manner that that food is put on the tray poorly and that he only gets one

 or two spoons of meat along with carrots or apples. He sometimes does not get rice or noodles as

 provided in a “BGI soft” tray. He claims, with no explanation, the he does not get enough food to

 “support [his] calorie intake. [ECF No. 1 at 2]. His minimal allegations are insufficient to present

 a prima facie claim that the Monroe County Detention Center is not providing reasonably adequate

 food. In the absence of sufficient allegations, Plaintiff has failed to state a claim of a Fourteenth

 Amendment violation.

                                              IV. Conclusion

        Since Plaintiff’s claim for relief is not sufficient to proceed under § 1983, it is

 RECOMMENDED that Plaintiff’s Complaint [ECF No. 1] be DISMISSED pursuant to 28

 U.S.C. § 1915(e)(2)(B).

        Objections to this Report and Recommendation may be filed with the District Judge within

 fourteen days of receipt of a copy of such. Failure to do so will bar a de novo determination by the

 District Judge of anything in the Report and Recommendation and will bar an attack, on appeal,

 of the factual findings of the Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); see also Thomas v.

 Arn, 474 U.S. 140, 149 (1985).


                                                   5
Case 4:20-cv-10060-JLK Document 8 Entered on FLSD Docket 10/14/2020 Page 6 of 6




       SIGNED this 14th day of October, 2020.


                                         UNITED STATES MAGISTRATE JUDGE


 cc:   Eric Lee Kincaid
       19019539
       Monroe County Jail
       Inmate Mail/Parcels
       5501 College Road
       Key West, FL 33040
       PRO SE




                                            6
